     Case 3:19-cv-02218-AJB-WVG Document 5 Filed 02/06/20 PageID.39 Page 1 of 5



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DERRICK LEMORRIS DANIELS,                            Case No.: 19-CV-2218-AJB(WVG)
12                                       Plaintiff,
                                                          NOTICE AND ORDER FOR
13   v.                                                   (1) EARLY NEUTRAL
                                                          EVALUATION CONFERENCE,
14   NAVY FEDERAL CREDIT UNION,
                                                          (2) CASE MANAGEMENT
15                                     Defendant.         CONFERENCE, AND
                                                          (3) TELEPHONIC STATUS
16
                                                          CONFERENCE
17
18
19            IT IS HEREBY ORDERED that an Early Neutral Evaluation (“ENE”) of your case
20   and Case Management Conference (“CMC”) will be held on March 18, 2020, at 9:00
21   a.m., before United States Magistrate Judge William V. Gallo, Edward J. Schwartz U.S.
22   Courthouse, 221 West Broadway, Second Floor, San Diego, California. The attorneys and
23   parties are to alert chambers of their arrival via the call button in the second-floor elevator
24   lobby.
25   ///
26   ///
27   ///
28   ///

                                                      1
                                                                                19-CV-2218-AJB(WVG)
     Case 3:19-cv-02218-AJB-WVG Document 5 Filed 02/06/20 PageID.40 Page 2 of 5



1             Additionally, on March 16, 2020, beginning at 8:00 a.m., the Court will hold an
2    attorneys-only telephonic status conference with each party separately.1 The purpose of
3    this confidential, off-the-record teleconference is for the Court’s benefit in assessing each
4    party’s concerns, challenges, and whether the Court can assist in alleviating these. On or
5    before March 11, 2020, each attorney intending to participate shall lodge, via electronic
6    mail addressed to efile_Gallo@casd.uscourts.gov, (1) the name of each attorney who will
7    participate and (2) a telephone number at which each attorney may be reached directly
8    without fail at the time of the conference.
9        I.        EARLY NEUTRAL EVALUATION CONFERENCE
10            The following are mandatory guidelines for the parties preparing for the ENE
11   Conference.
12            1.    Purpose of Conference
13            The purpose of the ENE is to permit an informal discussion between the attorneys,
14   parties and the settlement judge of every aspect of the lawsuit in an effort to achieve an
15   early resolution of the case. All conference discussions will be informal, off the record,
16   privileged and confidential. Counsel for non-English speaking parties is responsible for
17   arranging for the appearance of an interpreter at the conference.
18            2.    Personal Appearance of Parties Required
19            All parties, adjusters for insured defendants, and other representatives of a party
20   having full and complete authority to enter into a binding settlement, and the principal
21   attorneys responsible for the litigation, must be present in person and legally and factually
22   prepared to discuss settlement of the case. See S.D. Cal. Civ. L. R. 16.1(c).
23
24
25
26
     1
27    The Court will contact the first party and proceed to contact the remaining parties one at
     a time. Each call may be short or lengthy. Counsel are required to be available for the
28   Court’s call beginning at the appointed time and remain available until they are called.

                                                   2
                                                                               19-CV-2218-AJB(WVG)
     Case 3:19-cv-02218-AJB-WVG Document 5 Filed 02/06/20 PageID.41 Page 3 of 5



1          3.     Full Settlement Authority Required
2          In addition to counsel who will try the case, a party or party representative with full
3    settlement authority2 must be present for the conference. In the case of a corporate entity,
4    an authorized representative of the corporation who is not retained outside counsel must be
5    present and must have discretionary authority to commit the company to pay an amount up
6    to the amount of the plaintiff’s prayer (excluding punitive damage prayers). The purpose
7    of this requirement is to have representatives present who can settle the case during the
8    course of the conference without consulting a superior.
9          Unless there are extraordinary circumstances, persons required to attend the
10   conference pursuant to this Order will not be excused from personal attendance. After
11   conferring with opposing counsel, requests to be excused from attendance for extraordinary
12   circumstances shall be made in writing at least one week before the conference. Failure to
13   appear at the ENE conference will be grounds for sanctions.
14         4.     Settlement Proposal and Response Required
15         No later than February 26, 2020, Plaintiff shall submit to Defendant a written
16   settlement proposal. No later than March 4, 2020, Defendant shall submit a response to
17   Plaintiff’s settlement proposal. All parties shall be prepared to address in their ENE
18   Statements, and discuss at the ENE conference, the settlement proposal and response.
19
20
21
     2
       “Full authority to settle” means that the individuals at the settlement conference must be
22   authorized to fully explore settlement options and to agree at that time to any settlement
23   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
     648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
24   change the settlement position of a party. Pitman v. Brinker Intl., Inc., 216 F.R.D. 481,
25   485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
     authority to attend the conference includes that the person’s view of the case may be altered
26   during the face to face conference. Id. at 486. A limited or a sum certain of authority is
27   not adequate. The person with full settlement authority must be able to negotiate a
     settlement without being restricted by any predetermined level of authority. Nick v.
28   Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                   3
                                                                               19-CV-2218-AJB(WVG)
     Case 3:19-cv-02218-AJB-WVG Document 5 Filed 02/06/20 PageID.42 Page 4 of 5



1          5.     ENE Statements Required
2          In accordance with the Court’s Chambers Rules, each party shall exchange its
3    settlement Statement with all opposing parties. Additionally, in accordance with the
4    Court’s Chambers Rules, each party shall submit a confidential or non-confidential
5    Statement to the Court. Both the exchange of Statements between the parties and
6    submissions of Statements to the Court shall occur on or before March 11, 2020. The
7    Statement each party submits directly to the chambers shall be five pages or less and shall
8    outline the nature of the case, the claims, the defenses, and the parties’ positions regarding
9    settlement of, and attempts to settle the case. All Statements must comply with the
10   Court’s Chambers Rules.
11         The parties shall meet and confer in good faith prior to the ENE Conference, and
12   verify that they have done so in their respective ENE Conference statements, outlining the
13   substance of their discussions and negotiations.
14         6.     Time Allotted
15         The Court generally allots two hours for ENEs. Counsel should be prepared to be
16   succinct and to the point. Requests for additional time must be made in writing in the
17   party’s ENE statement, accompanied by a short explanation.
18         7.     New Parties Must Be Notified by Plaintiff’s Counsel
19         Plaintiff’s counsel shall give notice of the ENE Conference to all parties responding
20   to the Complaint after the date of this Notice.
21         8.     Requests to Continue an ENE Conference
22         Civil Local Rule 16.1(c) requires that an ENE take place within 45 days of the filing
23   of the first answer. Requests to continue ENE conferences are rarely granted. Counsel
24   seeking to reschedule an ENE must first confer with opposing counsel. The Court will
25   consider formal, written ex parte requests to continue an ENE conference when
26   extraordinary circumstances exist that make a continuance appropriate. In and of itself,
27   having to travel a long distance to appear at the ENE conference is not an extraordinary
28   circumstance. Absent extraordinary circumstances, requests for continuances of the

                                                   4
                                                                               19-CV-2218-AJB(WVG)
     Case 3:19-cv-02218-AJB-WVG Document 5 Filed 02/06/20 PageID.43 Page 5 of 5



1    ENE conference will not be considered unless submitted in writing no less than seven
2    calendar days prior to the scheduled conference, and only after conferring with
3    opposing counsel.
4              Please refer to the undersigned’s Chambers Rules for additional guidance regarding
5    the areas which must be addressed in the request.
6              The parties shall be prepared to engage in good faith settlement discussions with the
7    Court and opposing parties during the ENE Conference. Failure to engage in good faith
8    settlement discussions may result in the imposition of sanctions.
9        II.      CASE MANAGEMENT CONFERENCE
10             If the case does not settle at the ENE, the parties shall be prepared for an in-person
11   Case Management Conference immediately upon completion of the ENE. Accordingly,
12   the Court issues the following orders:
13             1. The Rule 26(f) conference shall be completed before February 14, 2020;
14             2. The date of initial disclosure pursuant to Rule 26(a)(1)(A)-(D) shall occur before
15                February 21, 2020; and
16             3. A joint discovery plan shall be lodged with Magistrate Judge Gallo on or before
17                March 11, 2020.3
18             Questions regarding this case may be directed to the undersigned’s Research
19   Attorney at (619) 557-6384. Please consult the undersigned’s Chambers Rules, which are
20   available on the Court’s website, before contacting chambers with any questions.
21             IT IS SO ORDERED.
22   DATED: February 6, 2020
23
24
25
26
     3
27     Counsel shall review the undersigned’s Chambers Rules for guidance on completing the
     proposed discovery plan. Counsel are further advised to consult the Chambers Rules of
28   the District Judge assigned to this case for case timeline preferences, if any.

                                                      5
                                                                                  19-CV-2218-AJB(WVG)
